DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Applicant’s specification fails to provide proper antecednet6 basis for Claim 12 subject matter, that the distinct shape is a substantially regular polyhedron.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 and 2 recite the limitation "said substantially distinct shape" in lines 4 and 1 of the claims, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 depends on itself, therefore rendering the scope of the claims indefinite. In addition, whatever claim that Claim 14 depends from needs to provide antecedence for “said truffle”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 9, 13, 14 are rejected under 35 U.S.C. 102(a1) as being anticipated by Robicelli “Baklava Truffles” (2018).
Regarding Claims 1-3, 13 and 14, Robicelli teaches a method of preparing baklava truffles, comprising the steps of blending baklava into a blended version of said baklava, as Robicelli teaches toasting ingredients and then placing the walnuts in a food processor with honey, cinnamon and salt and puree until smooth nut butter is formed, crush the shredded wheat with hands and add walnut butter and stir until combined then roll into balls (Robicelli, Directions, Page 1). Therefore, the food processor and crushing steps meet the limitation of blending baklava into a blended version of baklava and compressing and rolling the blended version into a distinct shape, as Robicelli teaches rolling the blended ingredients into balls, which is a substantially spherical and distinct shape and then surrounding the distinct shape blended baklava with and edible sealant, as Robicelli teaches dipping the shaped balls into honey and roll in a coating of shredded wheat, butter, nuts and salt, making sure to cover completely (Direction, Pages 1-2). Since the baklava truffles can be rolled into balls, they are understood to be malleable. Robicelli teaches storing said distinct shape of said blended baklava with said edible sealant, as Robicelli teaches placing the truffle in a mini cupcake liner and package in a decorative tin (Page 2). Since Robicelli teaches the claimed method steps, the method of preserving baklava as claimed is deemed to be met.
Regarding Claim 4, as set forth above, Robicelli teaches compressing and rolling the baklava ingredients into a sphere shape/balls. Therefore, such compressing and rolling would be reasonably expected to function as claimed and would cause adherence of the particles of the blended version of the baklava together while retaining less air and moisture than the baklava before blending.
Regarding Claim 8, since Robicelli teaches the edible sealant is honey and a coating of shredded wheat, butter, nuts and salt that covers the truffle completely, Robicelli teaches the edible sealant is a food product fit for human consumption that prevents passage of air to said blended version of the baklava by the edible sealant.
Regarding Claim 9, since Robicelli teaches using a food processor to blend the ingredients into a smooth nut butter, said blending is defined as particularizing and homogenizing said baklava, by virtue of the blending steps disclosed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Robicelli “Baklava Truffles” (2018).
Regarding Claim 10, Robicelli is taken as cited above in the rejection of Claim 1. Since Robicelli teaches of a honey edible sealant that coats the truffle completely, one of ordinary skill in the art would have reasonably expected that the honey edible sealant on the baklava would function as claimed, and where the sealant retains substantially all moisture therein over a period of time, absent any evidence to the contrary. Robicelli does not specifically teach storing for at least three weeks. However, it is submitted that the sealed truffles would be capable of being stored for the claimed time frame, absent any teachings to the contrary.
The specific limitation in Claim 10 of the baklava retaining substantially all moisture therein for at least three weeks is not met by any reference here because Applicant has chosen to describe his product with physical characteristics that are beyond measurement by this Office and as a practical matter, the Patent Office is not equipped to manufacture products and then obtain prior art products and make physical comparisons therewith. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972) at 59 CCPA 1041. Since the above references teach and render obvious the claimed components of the blended baklava and a honey edible sealant, it would be expected, absent any evidence to the contrary, that the composition would meet the claimed limitations. Thus the previously mentioned limitations of Claim 10 are deemed to be shown by the above references. 
Furthermore, it has been found that “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). MPEP 2112.V.
Regarding Claim 11, since Robicelli teaches the baklava truffles are rolled into balls and then packaged in a decorative tin, Robicelli is understood to meet the limitation of the distinct shape being defined as a shape which is recognizable by a person having ordinary skill int eh art and which is retained over said period of at least three weeks, as it is submitted that the round baklava truffles would be capable of retaining their shape for the claimed time frame, absent any teachings to the contrary.
Regarding Claim 17, since the prior art teaches the edible sealant, one of ordinary skill in the art would have reasonably expected that the honey edible sealant on the baklava would function as claimed, and prevent ambient air from contacting said blended baklava and would enable the baklava to retain at least 95% of moisture of said baklava after three weeks, absent any evidence to the contrary. Regarding the limitation of “new baklava”, since the prior art teaches of preparing the baklava truffles fresh, this meets the limitation of “new baklava”.
The specific limitation in Claim 17 of the baklava retaining at least 95% moisture after three weeks is not met by any reference here because Applicant has chosen to describe his product with physical characteristics that are beyond measurement by this Office and as a practical matter, the Patent Office is not equipped to manufacture products and then obtain prior art products and make physical comparisons therewith. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972) at 59 CCPA 1041. Since the above references teach and render obvious the claimed components of the blended baklava and a honey edible sealant, it would be expected, absent any evidence to the contrary, that the composition would meet the claimed limitations. Thus the previously mentioned limitations of Claim 17 are deemed to be shown by the above references. 
Furthermore, it has been found that “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). MPEP 2112.V.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Robicelli “Baklava Truffles” (2018) and further in view of “How its Made – Watch a Pastry Chef Make the Perfect Batch of Traditional Burma Baklava” (YouTube, 2017).
Regarding Claim 5, Robicelli is taken as cited above and teaches baklava truffles comprise walnuts, finely crushed shredded wheat, butter, walnuts honey, ground cinnamon, and salt (Robicelli, Page 1), and teaches melting butter and adding shredded wheat and walnuts and salt and toasting until the walnuts are fragrant and the wheat has started to brown, about 3 minutes, then teaches meting butter and adding walnuts and toasting until fragrant, about 5 minutes, then placing the walnuts in a food processor with honey, cinnamon and salt and puree until smooth nut butter is formed, crush the shredded wheat with hands and add walnut butter and stir until combined then roll into balls (Robicelli, Directions, Page 1). While Robicelli does not specifically teach the temperature of heating the ingredients to at least 170°F, Robicelli teaches toasting the ingredients until fragrant and brown prior to the step of blending. Therefore, the exact temperature of heating the ingredients of the baklava is deemed to be a result effective variable with regard to the preparation of a heated and fragrant ingredient mixture prior to the blending step.  It would require routine experimentation to determine the optimum value of a result effective variable, such as the exact temperature of heating, in the absence of a showing of criticality in the claimed temperature of heating of the ingredients.  In re Boesch, 205 USPQ 215 (CCPA 1980), In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  One of ordinary skill in the art would have been motivated by Robicelli to heat the ingredients to a suitable temperature in order to sufficiently toast the ingredients and allow the to become fragrant, while not heating to the point of burning.
Robicelli teaches using shredded wheat in the baklava truffles, and does not specifically teach filo dough.
However, “How it’s Made – Watch a Pastry Chef Make the Perfect Batch of Traditional Burma Baklava” teaches that baklava can be made with kataifi (shredded wheat dough) or phyllo (filo) dough (Page 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used either shredded wheat or filo dough in the baklava truffles as both are known as ingredients used to prepare various varieties of baklava.

Claims 6, 7 and 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Robicelli “Baklava Truffles” (2018) and further in view of Annie’s Chamorro Kitchen “Baklava Truffles” (2014), and “Oh Yum with Anna Olson - Professional Baker teaches you how to make chocolate truffles” (YouTube, 2017), and as evidenced by Brantley “Cacao, cocoa, chocolate: what are the differences and do they matter?” (2017).
Regarding Claims 6 and 15, Robicelli is taken as cited above and teach an edible sealant of honey on the baklava truffle, as set forth in the rejection of Claim 1, but does not specifically teach where the edible sealant is at least 51% chocolate, as claimed.
Annie’s Chamorro Kitchen teaches of the known practice of drizzling chocolate over baklava (Page 1, Paragraph 1), but does not specifically teach where the edible sealant is at least 51% chocolate, as claimed.
Oh Yum with Anna Olson teaches of the known practice of coating truffles with white and dark chocolate, where the truffles are dipped into melted chocolate and then chilled to set them (Pages 1-2). The dark chocolate taught by the reference meets the limitation of the edible sealant being at least 51% chocolate, where the chocolate is defined as a food preparation in the form of a paste or solid at room temperature produced from cacao seeds or other melting chocolate ingredients, in light of the evidentiary reference of Brantley who teaches that chocolate comes from the tropical cacao tree, where the cacao bean is harvested roasted and turned into powder, cocoa or made into chocolate (Page 1).
Therefore, since coating truffles in dark chocolate appears to be a well-known conventional practice, and the prior art teaches that it is known to drizzle chocolate on baklava, as set forth above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply a dark chocolate edible sealant or coating on the baklava truffles.
Regarding Claims 7 and 17, since the prior art renders obvious the limitation of the edible sealant comprises chocolate/cacao, one of ordinary skill in the art would have reasonably expected that a chocolate edible sealant on the baklava would function as claimed, and prevent ambient air from contacting said blended baklava and would enable the baklava to retain at least 95% of moisture of said baklava after three weeks, absent any evidence to the contrary. Regarding the limitation of “new baklava”, since the prior art teaches of preparing the baklava truffles fresh, this meets the limitation of “new baklava”.
The specific limitation in Claim 17 of the baklava retaining at least 95% moisture after three weeks is not met by any reference here because Applicant has chosen to describe his product with physical characteristics that are beyond measurement by this Office and as a practical matter, the Patent Office is not equipped to manufacture products and then obtain prior art products and make physical comparisons therewith. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972) at 59 CCPA 1041. Since the above references teach and render obvious the claimed components of the blended baklava and a chocolate edible sealant, it would be expected, absent any evidence to the contrary, that the composition would meet the claimed limitations. Thus the previously mentioned limitations of Claim 17 are deemed to be shown by the above references. 
Furthermore, it has been found that “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). MPEP 2112.V.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Robicelli “Baklava Truffles” (2018) and further in view of Matsumoto et al. (JP 2004/057143).
A machine translation of JP document is cited in the rejection below.
Regarding Claim 12, Robicelli is taken as cited above in the rejection of Claim 11 and teaches a distinct shape of a sphere for the baklava truffle, but do not specifically teach where the distinct shape is a substantially regular polyhedron.
Matsumoto teaches the known practice of shaping chocolate truffles into shapes such as a round shape or a cubic shape (Paragraph 4 of machine translation), where a cube is a substantially regular polyhedron. Therefore, since shaping truffles into round or cubic shapes appears to be a well-known conventional practice, Applicant’s Claim 12 would have been obvious to one of ordinary skill in the art before the effective filing date of the invention. It is also submitted that the particular shape would appear to constitute a design choice that would have been within the purview of one of ordinary skill in the art at the time that the invention was made, absent persuasive evidence that a particular configuration was significant, in light of the above teachings of the prior art, and in light of the fact that the particular shape would not appear to materially affect the function of the component. See MPEP 2144.04 IVB.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Robicelli “Baklava Truffles” (2018) and further in view of Annie’s Chamorro Kitchen “Baklava Truffles” (2014), and “Oh Yum with Anna Olson - Professional Baker teaches you how to make chocolate truffles” (YouTube, 2017), and further in view of Flora & Vino “Cacao Dusted Dark Chocolate Truffles” (2018).
Regarding Claim 16, Robicelli in view of Annie’s Chamorro Kitchen and “Oh Yum with Anna Olson are relied upon as above and render obvious the edible sealant of chocolate coating on truffles, as set forth above in the rejection of Claims 6 and 15,  but do not specifically teach where the truffle comprises cacao in a covering adhered to said edible sealant. It is noted that Annie’s Chamorro Kitchen teaches of the known practice of drizzling chocolate over baklava (Page 1, Paragraph 1).
Flora & Vino teach of dark chocolate truffles that have a dusting of raw cacao on the truffles (Page 1, Photo), for a minimally elegant finish (Page 4) and that the dusting of raw cacao provides a nice light antioxidant finishing touch on the truffles (Page 8). Therefore, since dusting chocolate truffles with cacao appears to be a well-known conventional practice and offers a nutritional benefit for the antioxidants present in the cacao, Applicant’s Claim 16 would have been obvious to one of ordinary skill in the art before the effective filing date of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        6/1/2022